Title: To George Washington from David Humphreys, 23 July 1792
From: Humphreys, David
To: Washington, George

 
(Secret & confidential) 
My dear Sir.Lisbon July 23d 1792
I take the liberty of writing to you again, after a considerable interval, to assure you there can be none in my sentiments of affection & gratitude to you. At the same time, I enclose a Manuscript “Poem, on the National Industry of the U.S.,” which, after you shall have done with it, if it should be so fortunate as to meet your approbation, I pray you will hand to Mr Lear, that he may have it printed according to the desire expressed in my letter to him by this conveyance. As far as I can judge of my own heart, I conceived myself to have been animated by love of Country in writing the Poem. I own I have received pleasure in composing, however others may or not in perusing it. For it is not for me to decide how I have succeeded in the execution. I have endeavored to polish the versification as highly, as in any thing I have before written. The conceptions are mostly the result of observation. And the sentiments, I know, are such as comport perfectly well with patriotism & good morals. I wish never to write any thing but what is friendly to the cause of Humanity; I was glad to have an occasion of speaking well of the Polish new Constitution. The Characters, I think, are all just & particularly that of the Queen of Portugal, who cannot now be flattered by it. The contrast between the former & present character of the Portuguese; and the pernicious effects of Idleness visible here, & in Spain suggested several of the ideas. But for this fact I question whether I should ever have written on the Subject. How far that want of exertion among the People of those Countries is to be attributed to their Governments, I will not now pretend to say. The Poruguese (with whom I am most acquainted) were once a gallant & glorious Nation; and even now appear capable of being moulded into a very respectable form.
The natural advantages of this Country are much greater than its actual moral & political state would authorize one to conclude. But from the jealousy of the Government and the arbitrary nature of the Police, it is difficult to obtain true informations, as you will judge from the following fact. Soon after my arrival I endeavoured, by all justifiable means to get some insight into the real state of the Country. For this purpose I gave written

questions to a few Persons, from whom I desired, in the paper itself, such answers as might be perfectly discreet, & not improper in any point of view. One copy of my questions had been translated into Portuguese by Jacob Dohrman our acting Consul, & put into the hands of a foreigner (but an Inhabitant here) whom I had no knowledge of, nor had ever seen. By some means the police came to the knowledge of what this Person had written on the present state of Portugal. He was taken up, put on board a vessel, & sent to France: where he has made a complaint of the treatment to the National Assembly. Another Person concerned with him in the matter, was apprehended & confined several weeks in Prison here. I was told by a Gentleman who was present, the Intendant on seeing the Papers said, “the Questions were those of a man of sense, & very proper to be asked by a Person in public Character . . . but that these People had been too free in some of their observations.”
If I were better informed, the limits of a letter would allow me to give but a very imperfect particular Idea of the moral, political & economical state of the Kingdom. A short paragraph may however serve to give a general Idea as well as a long Dessertation. An unlimited monarchy, a Mad Queen, a foolish Prince-Regent, a weak Administration, an ignorant Laity, a bigotted Clergy & an existing Inquisition, are not able to prevent the prosperity of the Country. If left to itself what must it then be? Or what must have been its progress, if the late Prince of Brazil had lived to come to the Throne; and if he could have been aided by as able a Minister as the late Marquis of Pombal was? But “the ways of Heaven are dark & intricate.” Providence knows its own designs best.
Of the late Prince, I have, on good authority, heard so many facts, which indicated wisdom, goodness, & a tender regard for the happiness of the lowest of mankind, that I have little doubt he would of his own accord have assembled the long-neglected Cortez, & adopted a Constitution as favorable to liberty (at least) as that of Poland. Having learned to understand English by his own Industry, he read many of the best political works in the language. He expressed on many occasions the most manly & liberal sentiments with respect to Government. He was free from pride & affected reserve. And from his affability and condescension he was the delight of all who approached him. There is

scarcely a man in the Kingdom who has any knowledge of, or has ever conversed with the present Prince. He appears to me to want sense. What he is, or may come to be, we know not. There is little, except his filial affection, that augurs very well.
The late Marquis of Pombal was indeed a great man, & an able Minister. As a public Character his virtues & faults were all in extreme; for he had nothing of mediocrity about him. He had every thing to do. He began with things at the right end, for he put one foot on the neck of the Clergy, & the other on the Neck of the Nobility. And there he held them until the death of the King whom he served—when he was dismissed, retired to his estate, & underwent a kind of tryal, from the influence of his enemies. But he had the King’s written mandate for every thing he did, so that his conduct stood unimpeachable. He died as he lived, haughty, independent & laughing at all his enemies could say of him. But the seeds of improvements he sowed in almost every Department are not yet dead. They are now bringing forth fruits, in spite of all the attempts of subsequent Ministers to root them up. This his enemies, to whom he was always severe, probably sometimes cruel & unjust, begin to allow. And I consider him, with all his imperfections on his head (which were neither few or small) as a Minister who has done more good to his Country than any other in Europe since the time of the immortal Sully.
Notwithstanding the Prince of Brazil’s character is known to so little advantage, & the Queen’s natural goodness of heart is so evident; I believe her Malady was upon the whole a fortunate event to the Kingdom. Just before her incapacity was declared, the Priests were gaining such an ascendency, as gave thinking People the most gloomy apprehensions. Had not that event taken place, it is asserted on pretty good authority, there would have been an Auto de Fe, even so near the close of the 18th Century. The poor free masons & some little Offenders were sadly persecuted. And now that there are Subjects accused of atrocious crimes in the view of the Religion of the Country, I question whether anything will be done. There are now a number of young Gentlemen, of good family, Students of the University of Coïmbra, put into the Inquisition, for breaking into a nunnery & committing other rash actions.
In the articles I enumerated as impeding the natural & inevitable

prosperity of the Kingdom, I did not mention the Nobility, because I meant to bestow a moment’s notice on them. The Marquis of Pombal found them poor, proud & servile, but treacherous to such a degree that he could not employ them in offices of confidence. He gave the command of the Army, and of the Provinces to foreigners, for he knew in the last short war between Portugal & Spain, the Nobility would willingly have sacrificed the Country, for the sake of sacrificing him. For other offices he chose all young men, & mostly from the middle class; he could not depend on those of rank, or advanced in age for the least thing. So low in Spirit were the commissioned, & even field Officers of the army degraded, when the Comte de Lippe took command of the Army, that it was no uncommon thing for them to be Servants in Noblemen’s families, and occasionally attend as such at Table. To overcome prejudices, & prepare the then rising Generation for future utility, the Marquis improved the University of Coïmbra by liberal Institutions, he induced a number of learned foreigners to become professors in it, and he established a great number of schools throughout the Kingdom. Many of the Nobility & others now coming on the Stage of life have profited by these Institutions. My former letters to the Secretary of State have announced great liberality of Individuals. Still the Nobility, (I speak of the generality, for there are among them some honorble exceptions) are by no means so good as they ought to be, though far less despicable than they were. Too many of them are still, insolent to their Inferiors, involved in debts, and cringing at Court to such a degree of baseness as is absolutely incredible. They literally perform the offices of menial Servants, & in addition to their common knee-Service in offering any thing to the Royal hands, they consider it as an infinite honor to be permitted to play Cards with the Royal Personage, though they are obliged to do it by remaining the whole time on their knees. They will learn better. The Nation in general are by nature docile, intelligent, patient & capable of improvement. There is a middle Class from which much is to be expected. Men in business are growing rich fast, & consequently of some weight & importance in the State. Foreigners have unintentionally taught them this. It is an indubitable fact, that the Merchants of the English & other Factories have, by taking Portuguese youths into their Compting houses as Clerks, taught the

Portuguese (within 20 years past) to do almost all their own mercantile business. But a few years ago, there was scarcely one commercial Portuguese House. Now several merchants of that Nation have made princely fortunes. Much of the private business of the Country, and all the public Contracts (formerly given to foreigners) have come into their hands. While the business of the foreign Factories has considerably declined.
This Country is not however ripe for any great or sudden Revolution, or for enjoying total liberty. Yet I see among all the Young People, particularly in the navy, the same Anglo-manie, the same rage for imitating the English, which in France preceded the Revolution. Many foreign Officers in this Service have told me no better subjects for Soldiers ever existed than the Portuguese. It will be the Policy of the Government to remain quiet, & to take no part in the measures which agitate almost all Europe.
The storm seems louring over Poland & France more than ever. The combination against Liberty is truly formidable. But I trust a good Providence will defeat it. The King of Prussia with 60,000 well-appointed Troops is certainly on his March against the French. I have this day written to our Minister at Paris, to the Marquis la Fayette, & to the Duke de Rochefoucault a project for diminishing the German Armies which may enter France. It is by defraying at the national charge the expence of the passage to the U.S. of such Persons belonging to those Armies as shall chuse to transfer themselves to settle there. I believe the plan to be feasable and œconomical. It is so far at least not chimerical, that Addresses may be published, & facilities given for the execution of the measure without expence or risque. It will be fairly turning the weapon of Desertion against the Enemy. The experiment can cost nothing. And perhaps the very design being known to the Austrian & Prussian Cabinets may have some influence in deterring them from sending their Armies into France. If any good comes of it, I will solace myself with the conscious pleasure of having first made the suggestion.
Lord St Helens, the British Ambassador at Madrid, having been here a few days ago on his way to England, I was induced to make enquiries of him respecting the actual situation of Mr Carmichael’s health & spirits. He informed me with frankness, yet in a delicate manner, that he considered Mr Carmichael on

many accounts as an amiable & valuable Man; but that his health is ruined, & that (what is worse) he has addicted himself entirely to hard drinking. Lord St Helens added these words, “His breath smells as strong, even in a morning of Spiritous Liquor as any Sailor’s I ever met with.” Disagreeable as the task is, a sense of duty obliges me to mention the circumstance precisely as it came to my knowledge: because it seemed necessary for the public good that you should know it. I never saw the Person in question intoxicated in my life. It is true he suffered miserably from depression of spirits. I was however in hopes the return of health, business, & amusement, would give new energy to those talents which appeared to be very capable of rendering service to the U.S. in the field where they are employed: but which seemed to have languished a long time merely for want of notice, & having something to do.
This letter is of such a nature that I shall destroy the Copy for fear of its falling into improper hands, & I beg leave to suggest to your discretion whether it may not be expedient to do the same with the original? I entreat, in all events, my best Compliments may be presented to Mrs Washington & the family; and that you will be assured, My dear Sir, that I am with every sentiment of attachment Your Most affe. friend & Obliged Servant

D. Humphreys

